       Case: 1:20-cv-04417 Document #: 1 Filed: 07/28/20 Page 1 of 5 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

LATOYIA MCSWINE,                                      )
                                                      )
                               Plaintiff
                                       ,              )
        v.                                            )       Case No. 1:20-cv-04417
                                                      )
GONSALO MORENO, and                                   )
TRUCKS FOR YOU, INC.,                                 )
                                                      )
                               Defendants.            )

                                    N OTIC E OF RE M OVA L

        Defendants, GONSALO MORENO and TRUCKS FOR YOU, INC. (“Defendants”),

through their attorneys, WILSON ELSER MOSKOWITZ EDELMAN & DICKER, LLP, remove

this action from the Circuit Court of Cook County, Illinois, pursuant to 28 U.S.C. §§ 1332, 1441,

and 1446. As grounds, Defendants state:

                                   PROC E D URA L H ISTORY

1.    This is a personal injury action involving a July 11, 2018, collision between vehicles operated

      by Plaintiff, Latoya McSwine and Defendant Gonsalo Moreno.

2.    On June 25, 2020, Plaintiff filed a two-count complaint in the Circuit Court of Cook County,

      Illinois, Law Division, Case No. 2020 L 006806. (E xhibit A , Complaint).

3.    On June 30, 2020, summons was issued for Defendants Gonsalo Moreno, and Trucks For

      You, Inc., (E xhibit B , Gonsalo Moreno and Trucks For You., Inc. - Summons).

                                  GROUN D SF ORRE M OVA L

4.    A defendant may remove any civil action brought in a State court for which the district courts

      of the United States have original jurisdiction to the federal district court encompassing the

      place in which the action is pending. 28 U.S.C. § 1441(a).




2921798v.1
       Case: 1:20-cv-04417 Document #: 1 Filed: 07/28/20 Page 2 of 5 PageID #:2




5.    This Court has original jurisdiction over this action by reason of complete diversity of

      citizenship and an amount in controversy which exceeds the sum or value of $75,000,

      exclusive of interests and costs. 28 U.S.C. § 1332(a).

                      TH E P A RTIE SA RE OF D IVE RSE C ITIZ E N SH IP

6.    Plaintiff Latoya McSwine is a citizen of the State of Illinois.

7.    Defendant Gonsalo Moreno is a citizen of the State of Texas. (E xhibit C , Gonsalo Moreno

      Affidavit of Citizenship).

8.    At the time this action was commenced and since that time, Defendant Trucks For You, Inc.,

      has been an Oklahoma Corporation with its principal place of business in Muskogee,

      Oklahoma. None of its members are citizens of Illinois. (E xhibit D , Trucks For You, Inc.

      Affidavit of Citizenship).

9.    As such, complete diversity of citizenship exists pursuant to 28 U.S.C. § 1332. See Wis.

      Dept or Correction v.Schacht, 524 U.S. 381, 388, 118 S. Ct. 2047, 2052 (1998); Caterpillar

      Inc.v.Lewis, 519 U.S. 61, 65, 117 S. Ct. 467, 471 (1996).

                        A M OUN T IN C ON TROVE RSY ISSA TISF IE D

10.   Plaintiff has alleged that the amount in controversy in this matter exceeds $75,000. (E xhibit

      E , Plaintiff’s Demand Letter).

       TH E STA TUTORY RE QUIRE M E N TSOF 28U.S.C .§ 14 4 6 A RE SA TISF IE D

11.   Defendants filed this Notice of Removal within thirty (30) days of receipt of Plaintiff’s

      demand alleging that the amount in controversy in this matter exceeds $75,000, and

      therefore, this Notice of Removal is timely. 28 U.S.C. § 1446(b)(3).

12.   This Court has diversity jurisdiction over this mater pursuant to 28 U.S.C. § 1332 (a)(1).

13.   The State Court Action is properly subject to removal pursuant to 28 U.S.C. § 1332 (a)(1).



                                                  2
2921798v.1
       Case: 1:20-cv-04417 Document #: 1 Filed: 07/28/20 Page 3 of 5 PageID #:3




14.   Defendants are filing, within this pleading, a copy of the Complaint and Summonses served

      upon them in the state court action. 28 U.S.C. § 1446(a).

15.   Promptly after filing this Notice of Removal, Defendants will provide written notice to all

      adverse parties of the filing, and a true and correct copy of this Notice of Removal will be

      filed with the Clerk of the Circuit Court of Cook County, Illinois, as required by 28 U.S.C.

      § 1446(d).

16.   Defendants Gonsalo Moreno and Trucks For You, Inc., each consent to removal.

17.   By filing this Notice of Removal, Defendants Gonsalo Moreno and Trucks For You, Inc., do

      not waive any available defenses, including all jurisdictional and affirmative defenses.

18.   The undersigned counsel for the Defendants has read the foregoing and signed this Notice of

      Removal pursuant to Rule 11 of the Federal Rules of Civil Procedure, as required by 28

      U.S.C. § 1446(a).

        WHEREFORE, Defendants GONSALO MORENO and TRUCKS FOR YOU, INC.,

hereby remove the instant action from the Circuit Court of Cook County, Illinois, to the United

States District Court for the Northern District of Illinois, Eastern Division, and respectfully request

that this Court exercise jurisdiction over this action.

                                               Respectfully Submitted,


                                             By:          /s/Karen N.Arenas
                                                          Attorneys for GONSALO MORENO and
                                                          TRUCKS FOR YOU, INC.




                                                   3
2921798v.1
       Case: 1:20-cv-04417 Document #: 1 Filed: 07/28/20 Page 4 of 5 PageID #:4




Kathleen McDonough (ARDC # 6229813)
kathleen.mcdonough@wilsonelser.com
Karen N. Arenas (ARDC #6325514)
karen.arenas@wilsonelser.com
WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
55 W. Monroe Street, Suite 3800
Chicago, IL 60603
Telephone: 312.704.0550 | Fax: 312.704.1522




                                          4
2921798v.1
       Case: 1:20-cv-04417 Document #: 1 Filed: 07/28/20 Page 5 of 5 PageID #:5




                                C E RTIF IC A TE OF SE RVIC E

        I hereby certify that a true and correct copy of the foregoing instrument has been forwarded
to Plaintiff’s counsel via e-mail on this 28th day of July, 2020:

                                       Scott D. DeSalvo
                                        Stacia Peterson
                                 Law Office of Scott D. DeSalvo
                                200 N. LaSalle Street, Suite 2675
                                      Chicago, IL 60601
                                   service@desalvolaw.com




                                                     /s/Karen N.Arenas
                                                     Karen N. Arenas




2921798v.1
